Citation Nr: 1622551	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-14 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to a left knee disability.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to June 1982, with subsequent Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

Pursuant to 38 C.F.R. § 20.900(c) (2015), the appeal has been advanced on the Board's docket.

The claim for service connection for a left knee disability was previously denied in a May 2010 Board decision, and the remaining claims on appeal were denied in unappealed February and April 2009 rating decisions issued by the RO.  As a result, up until the June 2014 Supplemental Statement of the Case (SSOC), these issues were treated by the RO as involving requests to reopen previously denied claims.  A review of the record, however, shows that following the October 2012 informal conference with a Decision Review Officer (DRO), VA obtained and associated with the claims file a portion of the Veteran's service treatment records (STRs).  As these records were obtained after the prior final denials of the claims and after the issuance of an October 2007 Formal Finding of Unavailability, the claims will be reconsidered de novo by the Board.  See 38 C.F.R. § 3.156(c)(1)(ii).  Thus, they are characterized on the title page as original claims for service connection. 

The claim of entitlement to service connection for depressive disorder not otherwise specified; bipolar disorder, unspecified claimed as a nervous condition, has been recharacterized as entitlement to service connection for a psychiatric disorder, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).
In May 2012, the Veteran perfected an appeal (via VA Form 9) for the claim of entitlement to service connection for hearing loss; however, this claim was granted in a June 2014 rating decision.  The Veteran has not disagreed with the assigned rating or effective date.  Accordingly, this claim is not before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if additional action is required.


REMAND

The Veteran has reported receiving VA treatment for his left knee.  See September 2006 VA Form 21-526.  However, the most recent VA treatment record in the claims file is dated in November 2008.  On remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. 
§ 5103A(c); Sullivan v. McDonald, 815 F.3d 786 (2016).  The Veteran should also be asked to identify any pertinent private treatment records.

With regard to the low back, psychiatric and skin claims, the Board finds that they are supported by currently diagnosed disabilities, and an October 2010 private medical opinion by Dr. N.O. provides some competent evidence that they may be related to the Veteran's active service.  The Board finds that this evidence is not sufficient to decide the claims, but it does raise VA's duty to assist the Veteran by providing a medical examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, VA medical examinations should be scheduled to evaluate the nature and etiology of these conditions.

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records dated since November 2008.
2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records, including updated records from Drs. Kloth and Ortiz.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his back condition.  The entire claims file must be reviewed in conjunction with the examination.

For any low back disability diagnosed, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred in or is otherwise related to the Veteran's active military service.

A complete rationale must be provided that includes a discussion of the pertinent evidence of record, to include lay evidence.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his skin condition.  The entire claims file must be reviewed in conjunction with the examination.

For any skin disability diagnosed, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred in or is otherwise related to the Veteran's active military service, to include documented treatment of a rash around the waist in legs in September 1981 and reported exposure to radio-frequency radiation.

A complete rationale must be provided that includes a discussion of the pertinent evidence of record, to include lay evidence.

5.  Schedule the Veteran for a VA examination by an appropriate mental health professional to determine the nature and etiology of his psychiatric disorder(s).  The entire claims file must be reviewed in conjunction with the examination.

The examiner is asked to diagnose the Veteran's psychiatric disorder(s).  If posttraumatic stress disorder (PTSD) is diagnosed, the examiner must identify the stressor(s) that serve as the basis for that diagnosis.

For each diagnosed psychiatric disorder, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder was incurred in or is otherwise related to the Veteran's active military service, to include as a result of documented depression in August 1981 and trouble sleeping, worry and depression in March 1982.

A complete rationale must be provided that includes a discussion of the pertinent evidence of record, to include lay evidence.

6.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 , only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



